Exhibit 10.1


AGREEMENT AND PLAN OF REORGANIZATION
THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) made and entered
into as of January 29, 2008 by and among, Max Nutrition, Inc., a Nevada
corporation (hereinafter referred to as the “Company” or “MXNU”), Nicholas Stone
(the “Control Stockholder”) and American Spring Pharmaceutical, Inc., a Delaware
corporation (the “Buyer” or “ASP”).
RECITALS
WHEREAS, the Control Stockholder owns a total of 8,200,000 restricted shares of
the Company’s common stock (“Control Stock”) which shares were not included in
the Company’s Registration Statement on Form SB-2 number 333-141327ordered
effective July 23, 2007 (the “Registration Statement”); and
 
WHEREAS, ASP desires to (i) acquire 7,700,000 shares out of the Control Stock
(the “Sold Shares”) and the Control Stockholder desires to sell the Control
Stock for $183,000 (the “Purchase Price”)and (ii)  contribute of 100% of the
registered capital of Gansu Dasheng Biology Science & Technology Stock Co.,
Ltd., a corporation organized under the laws of The People’s Republic of China
(“Gansu Dasheng” and the shares being hereinafter called the “Gansu Dasheng
Shares”) to the Company in exchange for 20,000,000 authorized, but unissued,
shares of the Company’s common stock (the “Contirbution””) and the Control
Stockholder desires to sell all of his Sold Shares to ASP for $183,000
conditioned upon the Contirbution and the Company is willing to accept the
Contribution on the terms hereinafter set forth .
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in reliance upon the representations and warranties
hereinafter set forth, the parties agree as follows:
1.
PURCHASE OF THE SHARES AND CONSIDERATION

            1.1         Shares Being Purchased. Subject to the terms and
conditions of this Agreement, at the closing provided for in Section 2 hereof
(the “Closing”), the Control Stockholder shall sell, assign, transfer and
deliver to ASP the Sold Shares.
   1.2          Consideration. Subject to the terms and conditions of this
Agreement and in consideration of the sale, assignment, transfer and delivery of
the Sold Shares to ASP, at the Closing ASP shall transfer the Gansu Dasheng
Shares to the Company and pay the Control Shareholder $183,000, said $183,000
(the “Cash Portion”) has been deposited by ASP in an account maintained by the
attorney for the Control Stockholder to be applied solely in accordance with
this Agreement and upon closing shall be delivered in accordance with the
written instructions of the Control Stockholder. If this Agreement shall be
terminated, the Cash Portion shall be returned to ASP.
 
2.
THE CLOSING

2.1          Time and Place. The closing of the transactions contemplated by
this Agreement shall be held at the offices of Gary B Wolff, 485 Madison Avenue
– Suite 1100, New York, New York 10022 at 2:00 p.m. on January 29, 2008, or on
such other date and at such other time and place as the parties may agree upon
in writing (the “Closing”).
 
2.2          Deliveries by the Control Stockholder. At the Closing, the Control
Stockholder shall deliver to ASP the stock certificate(s) representing the Sold
Shares, duly endorsed or accompanied by stock power(s) duly executed in blank or
otherwise in form acceptable for transfer on the books of the Company.
 
2.3    Deliveries by ASP. At the Closing, ASP shall deliver the  Purchase Price
to the Control Shareholder and Gansu Dasheng Shares to the Company in form
acceptable to counsel to the Company.
 
2.4            At the Closing, the Company shall deliver a total of 27,700,000
shares of its common stock to the parties and the amounts set forth on a
schedule hereto.
 
3.
INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF THE CONTROL STOCKHOLDER

 
The Control Stockholder, represents and warrants to ASP as follows:
 
3.1         Title. The Control Stockholder owns all of the Control Shares and
all of the Sold Shares, and shall transfer to ASP at the Closing good and valid
title to the Sold Shares, free and clear of all restrictions on transfer (other
than any restrictions under federal and state securities laws), liens, claims,
options, charges, pledges, security interests, and encumbrances of every kind,
character or description.  The Control Stockholder is not a party to any voting
trust, proxy, or other agreement or understanding with respect to the voting of
any capital stock of the Company.
 
3.2         Valid and Binding Agreement. The Control Stockholder has the full
and unrestricted right, power and authority and capacity to execute and deliver
this Agreement and consummate the transactions contemplated herein.  This
Agreement has been duly executed and delivered by the Control Stockholder and
constitutes the valid and binding obligation of the Control Stockholder,
enforceable in accordance with its terms.
 
    3.3        Non-contravention. The execution and delivery of this Agreement
and consummation of the transactions contemplated hereby do not violate or
conflict with or constitute a default under any contract, commitment, agreement,
understanding, arrangement or restriction of any kind to which the Control
Stockholder is a party or by which the Control Stockholder or the Control
Stockholder’s property is bound, or to the knowledge of the Control Stockholder
any existing applicable law, rule, regulation, judgment, or court order. The
Control Stockholder is not and will not be required to give any notice to or
obtain any consent from any Person in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby.
 
3.4 Accurate Information. To the best of such Control Shareholders knowledge,
after due investigation, the information filed by the Company pursuant to the
Securities Act of 1933, as amended (the “1933 Act”) and the Securities and
Exchange Act of 1934, as amended (the “1934 Act”) is true accurate and complete
and does not omit any facts, necessary to make such documents not misleading.
 
4.
REPRESENTATIONS AND WARRANTIES OF ASP.

 
ASP represents and warrants to the Company and each of the Controlling
Shareholders as follows:
 
4.1          Authority. ASP has all requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated herein. This
Agreement constitutes the valid and binding obligation of ASP, enforceable in
accordance with its terms.
 
4.2          Information Regarding The Buyer and The Gansu Dasheng Shares. The
Buyer has delivered to the Company and the Control Stockholder a draft Form 8-K
to be filed by the Company on completion of the transactions contemplated by
this Agreement (the “8-K Draft”). The 8-K Draft accurately describes the Gansu
Dasheng Shares and will not be materially changed prior to filing. Counsel to
the Company has confirmed the 8-K Draft complies as to form and content with the
rules and regulations of the Securities and Exchange Commission (“SEC”) in all
material respects.
 
4.3         Litigation. There is no claim, action suit or proceeding, at law or
in equity, pending or threatened against Buyer affecting any of the Gansu
Dasheng Shares, (nor, to the knowledge of the Buyer, is there any basis
therefore) that might result, either in any case or in the aggregate, in any
material adverse change in the business of Gansu Dasheng, nor is there any
judgment, decree, injunction, rule or order of any court, governmental
department, commission, agency, instrumentality or arbitrator outstanding
against the Buyer or relating to the Gansu Dashing or the Gansu Dasheng Shares
having, or which insofar as can be reasonably foreseen, in the future may have,
any such effect. There is no claim, action, suit or proceeding by the Buyer
currently pending or which Buyer intends to initiate that might potentially
result in a counterclaim affecting the Gansu Dashing or the Gansu Dasheng
Shares.
 
          4.4 No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with, or result in a breach of any term or provision of, or constitute
a default under or result in a violation of any agreement, contract, lease,
license or instrument to which ASP is a party or by which it or any of his
properties or assets are bound, or any judgment, decree, order, or writ by which
ASP is bound or to which it or any of his properties or assets are subject.
 
          4.5 Consent. No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality is required by or
with respect to ASP or the Gansu Dasheng Shares in connection with the execution
and delivery of this Agreement or the consummation by ASP of the transactions
contemplated herein.


           4.6         Organization.
 
4.6(a)    ASP is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware; has the corporate power and
authority to carry on its business as presently conducted; and is qualified to
do business as a foreign corporation and is in good standing under the laws of
each state in which either the ownership or use of the properties owned or used
by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the business or financial condition of the Company.
4.6(b)      The copies of the Articles of Incorporation, and all amendments
thereto, of the Company, as certified by the Secretary of State of Delaware, and
the bylaws of ASP and all amendments thereto, as certified by the Secretary of
SAP, which will be delivered to the Company for examination prior to the
Closing, are complete and correct copies of the Articles of Incorporation and
bylaws of ASP in effect on the date hereof. All minutes of meetings and actions
in writing without a meeting of the Board of Directors and stockholders of ASP
are contained in the minute book of ASP, which will be delivered to the Company
for examination prior to the Closing, and no minutes or actions in writing
without a meeting will be included in such minute book since delivery to the
Company that will not also be delivered to the Company. The minute book of ASP
contains complete and accurate records of all meetings and other corporate
actions of its Board of Directors and stockholders.




5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 
The Company represents and warrants to ASP as follows:
 
5.1          Authority. The Company has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated herein. The execution and delivery of this Agreement, and the
consummation of the transactions contemplated herein, have been duly authorized
by all necessary corporate action on the part of the Company. This Agreement has
been duly executed and delivered by the Company and constitutes the valid and
binding obligation of the Company, enforceable in accordance with its terms.
 
5.2    Organization
 
                5.2(a)    The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada; has the
corporate power and authority to carry on its business as presently conducted;
and is qualified to do business as a foreign corporation and is in good standing
under the laws of each state in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the business or financial condition of the
Company.
 
5.2(b)      The copies of the Articles of Incorporation, and all amendments
thereto, of the Company, as certified by the Secretary of State of Nevada, and
the bylaws of the Company and all amendments thereto, as certified by the
Secretary of the Company, which will be delivered to ASP for examination prior
to the Closing, are complete and correct copies of the Articles of Incorporation
and bylaws of the Company in effect on the date hereof. All minutes of meetings
and actions in writing without a meeting of the Board of Directors and
stockholders of the Company are contained in the minute book of the Company,
which will be delivered to ASP for examination prior to the Closing, and no
minutes or actions in writing without a meeting will be included in such minute
book since delivery to ASP that will not also be delivered to ASP. The minute
book of the Company contains complete and accurate records of all meetings and
other corporate actions of its Board of Directors and stockholders.


5.3
Capitalization.

 
5.3(a)    The authorized capital stock of the Company consists of 74,000,000
shares of Common Stock, $.0001 par value, of which 10,000,000 shares are issued
and outstanding and 1,000,000 shares of Preferred Stock, $0.0001 par value, of
which there are no shares issued and outstanding. All of the issued and
outstanding shares of Common Stock of the Company which consist solely of
10,000,000 shares of common stock previously issued and outstanding and
20,000,000 shares of common stock to be issued hereunder are or on issuance
pursuant to the terms of this Agreement shall be duly authorized, validly
issued, fully paid and non-assessable, are not subject to preemptive rights
created by statute, the Company’s charter documents or bylaws or any agreement
to which the Company is a party or by which it is bound, and were offered and
sold in compliance with applicable state and Federal securities laws.
5.3(b)    There are no outstanding options, warrants, subscriptions, calls,
rights, demands, commitments, convertible securities or other agreements or
arrangements of any character or nature whatsoever to which the Company is a
party or by which it is bound obligating the Company to issue, deliver or sell,
or cause to be issued, sold or delivered, additional shares of capital stock of
the Company or obligating the Company to grant, extend or enter into any such
option, warrant, subscription, call, right, demand, commitment, convertible
security or other agreement.
 
5.4          Equity Investments. The Company does not own any capital stock or
have any interest in any corporation, partnership, or other form of business
entity.
 
5.5          Financial Statements. The Company has delivered to ASP copies of
its audited balance sheet for the fiscal year ended October 31, 2006 (the
“Balance Sheet”) and the related audited statements of operations, changes in
stockholders’ equity and cash flows for the year ended October 31, 2006 together
with appropriate notes to such financial statements, a copy of which is included
in the Registration Statement filed by the Company with the SEC, and copies of
its unaudited balance sheet as of July 31, 2007 and the related unaudited
statements of operations, changes in stockholders’ equity and cash flows for the
three and nine month period ended July 31, 2007 (the “Company Financial
Statements”), a copy of which is included in the Company’s Quarterly Report on
Form 10-QSB for the three month period ended July 31, 2007 filed by the Company
with the SEC.  The Company Financial Statements have been prepared in accordance
with generally accepted accounting principles consistently applied, and present
fairly the financial condition and results of operations of the Company at the
dates and for the periods covered by the Company Financial Statements.
 
5.6          Absence of Liabilities. As of the date of the date of Closing, the
Company does will not have any debts, liabilities, or obligations of any nature,
including, but not limited to expenses and costs, stock transfer fees and
accounting fees in connection with the Transaction contemplated by this
agreement and any agreements relating to the Company or its shares entered into
contemporaneously or substantially contemporaneously herewith.
 
5.7          Tax Returns. Within the times and in the manner prescribed by law,
the Company has filed all federal, state, and local tax returns required by law
and has paid in full all taxes, including, without limitation, all net income,
gross receipts, sales, use, withholding, payroll, employment, social security,
unemployment, excise and property taxes, plus applicable penalties and interest
thereon (all such items are collectively referred to as “Taxes”) due to, or
claimed to be due by, any governmental authority. The Balance Sheet fully
accrues all current and deferred Taxes. The Company has not been delinquent in
the payment of any Taxes and has no tax deficiency or claim outstanding,
proposed or assessed against it, and there is no basis for any such deficiency
or claim. As of the date of Closing, the Company will not have any liability for
Taxes which has not been paid or noted in the Company Financial Statements.
 
5.8          Litigation. There is no claim, action, suit, proceeding or
investigation, at law or in equity, pending or threatened against the Company
affecting any of its properties or assets or, to the knowledge of the Company,
against any officer or director of the Company that might result, either in any
case or in the aggregate, in any material adverse change in the business,
operations, affairs or condition of the Company or any of its properties or
assets, or that might call into question the validity of this Agreement, or any
action taken or to be taken pursuant hereto, nor is there any judgment, decree,
injunction, rule or order of any court, governmental department, commission,
agency, instrumentality or arbitrator outstanding against the Company having, or
which, insofar as can be reasonably foreseen, in the future may have, any such
effect.
 
5.9          Compliance with Applicable Law. The Company has complied with all
applicable laws, regulations, orders and other requirements of all governmental
entities having jurisdiction over it and its assets, properties and operations,
except in any case where the failure to comply would not have a material adverse
effect on the business, assets or financial condition of the Company. The
Company has not received any notice of any material violation of any such law,
regulation, order or other legal requirement, and is not in material default
with respect to any order, writ, judgment, award, injunction or decree of any
governmental entity, applicable to the Company or any of its assets, properties
or operations.
 
5.10       Contracts and Agreements. The Company is not a party to or bound by
nor are any of its properties and assets subject to any contract, instrument,
lease, license, agreement, guaranty, commitment or undertaking.
 
5.11       Employees; Employee Plans. The Company is not a party to or bound by
any employment, consulting, or retainer agreement, or any profit-sharing,
deferred compensation, bonus, savings, stock option, stock purchase, or
incentive plan or agreement.
 
5.12       No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with or result in a breach of any term or provision of, constitute a
default under or result in a violation of, the Articles of Incorporation or
bylaws of the Company, as amended, any agreement, contract, instrument, lease,
license, agreement or undertaking to which the Company is a party or by which it
or any of its assets are bound, or any judgment, decree, order or writ by which
the Company is bound or to which it or any of its assets or properties are
subject.
 
5.13       Consent. The Company is not required to submit any notice, report,
statement, or other filing with and no consent, approval, order or authorization
by any Person is required to be obtained by the Company in connection with the
execution and delivery of this Agreement, other than (a) such consents,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable state securities law and (b) such other
consents, approvals, orders, authorizations, registrations, declarations and
filings which if not obtained or made would not have a material adverse effect
on the Company.
 
5.14       Stockholder List. A complete and accurate list of the stockholders of
record of the Company will be delivered to ASP prior to the Closing.
 
5.15       Registration Rights. No Person has demand or other rights to cause
the Company to file any registration statement under the Securities Act of 1933
relating to any securities of the Company or any right to participate in any
such registration statement.
 
5.16
Compliance with Securities Laws.

 
5.16(a) All reports required to be filed by the Company with the Securities and
Exchange Commission (collectively, the “Reports”) have been properly filed and
comply in all material respects with the requirements of the 1934 Act and the
rules and regulations promulgated thereunder with respect to such Reports. None
of the filed Reports contain any untrue statement of a material fact, or fail to
state any material fact required to be stated therein or necessary to make the
statements made therein not misleading.
 
5.16(b) No formal or informal investigation or examination by the Securities and
Exchange Commission or by the securities administrator of any state is pending
or threatened against the Company.
 
5.16(c) The Company has not been convicted of any felony or misdemeanor in
connection with the purchase and sale of any security or involving the making of
any false filing with the Securities and Exchange Commission.
 
5.16(d) The Company is not subject to any order, judgment or decree of any court
of competent jurisdiction, temporarily or preliminarily restraining or
enjoining, or subject to any order, judgment or decree of any court of competent
jurisdiction, permanently restraining or enjoining, the Company from engaging in
or continuing any conduct or practice in connection with the purchase or sale of
any security or involving the making of any false filing with the Securities and
Exchange Commission.


5.16(e) The Company does not have a class of securities registered under and is
not subject to Section 12(g) of the Securities Exchange Act of 1934.
 
5.17      Investment Company. The Company is not required to be registered as an
investment company under the Investment Company Act of 1940, as amended, and
neither the Company nor its officers or directors are required to be registered
as investment advisors under the Investment Advisor Act of 1940, as amended.
6.
COVENANTS RELATING TO CONDUCT OF BUSINESS OF THE COMPANY

 
During the period from the date of this Agreement and continuing until the
Closing, the Company agrees (except as expressly contemplated by this Agreement
or to the extent that ASP shall otherwise consent in writing) that:
 
            6.1          Ordinary Course. The Company shall not conduct any
business or engage in any activities other than activities related to the
closing of the transactions contemplated by this Agreement.  In such connection,
the company further represents and warrants to ASP that since July 31, 2007,


            (a)   there has not been any Material Adverse Change in the
business, operations, properties, assets, or condition of MNXU;


            (b)   MNXU has not (i) amended its Articles of Incorporation; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any outstanding capital stock;
(iii) made any material change in its method of management, operation, or
accounting; (iv) entered into any material transaction; or (v) made any accrual
or arrangement for payment of bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer or employee;


                (c) MNXU has not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(ii) paid any material obligation or liability (absolute or contingent) other
than current liabilities reflected in or shown on the most recent MNXU balance
sheet, and current liabilities incurred since that date in the ordinary course
of business; (iii) sold or transferred, or agreed to sell or transfer, any
material assets, properties, or rights, or canceled, or agreed to cancel, any
material debts or claims; or (iv) made or permitted any material amendment or
termination of any contract, agreement, or license to which it is a party;


                (d) Notwithstanding anything to the contrary in the foregoing,
MXNU shall have divested itself of all of its assets and have not liabilities on
the date of the Closing and all of the business operations of MXNU as described
in the MXNU prospectus shall have been discontinued.


6.2          Dividends; Changes in Stock. The Company shall not and shall not
propose to (i) declare or pay any dividends on or make other distributions in
respect of any of its capital stock, (ii) split, combine or reclassify any of
its capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of capital stock of the
Company, or (iii) repurchase or otherwise acquire any shares of its capital
stock or rights to acquire any shares of its capital stock.
 
6.3          Issuance of Securities. The Company shall not issue, deliver or
sell or authorize or propose the issuance, delivery or sale of, any shares of
its capital stock of any class or securities convertible into, or rights,
warrants or options to acquire, any such shares or other convertible securities.
 
6.4          Governing Documents. The Company shall not amend its Articles of
Incorporation or Bylaws.
 
6.5          No Contracts or Undertakings. The Company shall not become a party
to or become bound by or agree to become a party to or become bound by any
contract, instrument, lease, license, agreement, commitment or undertaking.
 
6.6           No Obligations or Liabilities. The Company shall not incur or
agree to incur any amount of long or short-term debt for money borrowed, or
indemnify or agree to indemnify others, or incur or agree to incur any debts,
obligations or liabilities whatsoever.


7.
ADDITIONAL AGREEMENTS

 
 
  7.1  Access to Information.

 
(a)          ASP shall afford to the Company and shall cause its independent
accountants to afford to the Company, and its accountants, counsel and other
representatives, reasonable access during normal business hours during the
period prior to the Closing to all information concerning the Gansu Dasheng and
the Gansu Dasheng Shares, as the Company may reasonably request, provided that
ASP shall not be required to disclose any information which he is legally
required to keep confidential. The Company will not use such information for
purposes other than this Agreement and will otherwise hold such information in
confidence (and the Company will cause its consultants and advisors also to hold
such information in confidence) until such time as such information otherwise
becomes publicly available, and in the event of termination of this Agreement
for any reason the Company shall promptly return, or cause to be returned, to
the disclosing party all documents obtained from ASP, and any copies made of
such documents, extracts and copies thereof.
 
(b)          The Company shall afford to ASP and shall cause its independent
accountants to afford to ASP and his accountants, counsel and other
representatives, reasonable access during normal business hours during the
period prior to the Closing to all of the Company's properties, books,
contracts, commitments and records and to the audit work papers and other
records of the Company's independent accountants. During such period, the
Company shall use reasonable efforts to furnish promptly to ASP such information
concerning the Company as ASP may reasonably request, provided that the Company
shall not be required to disclose any information that it is legally required to
keep confidential. ASP will not use such information for purposes other than
this Agreement and will otherwise hold such information in confidence (and ASP
will cause his consultants and advisors also to hold such information in
confidence) until such time as such information otherwise becomes publicly
available, and in the event of termination of this Agreement for any reason ASP
shall promptly return, or cause to be returned, to the disclosing party all
documents obtained from the Company, and any copies made of such documents,
extracts and copies thereof.
 
7.2          Communications. Between the date hereof and the Closing Date, the
Company will not, without the prior written approval of ASP, furnish any
communication to the public if the subject matter thereof relates to the other
party or to the transactions contemplated by this Agreement, except as may be
necessary, in the opinion of their respective counsel, to comply with the
requirements of any law, governmental order or regulation.
 
7.3          No Shop. From the date of this Agreement until the earlier of (i)
the Closing Date, or (ii) the termination of this Agreement; neither Company nor
ASP shall cause their respective shareholders, officers, directors, employees
and other agents to directly or indirectly, take any action to solicit, initiate
or encourage any offer or proposal or indication of interest in a merger,
consolidation or other business combination involving any equity interest in, or
a substantial portion of the assets of itself, other than in connection with the
transactions contemplated by this Agreement. Each of the parties hereto shall
immediately advise the other party of the terms of any offer, proposal or
indication of interest that it receives or otherwise becomes aware of.
 
7.4          Public Announcements. The Company and ASP shall consult with each
other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated hereby and will not
issue any such press release or make any such public statement prior to such
consultation and without the written consent of the other party.
 
7.5          Notices of Certain Events. In addition to any other notice required
to be given by the terms of this Agreement, each of the parties shall promptly
notify the other party hereto of:
 
(a)         any notice or other communication from any person or entity alleging
that the consent of such person or entity is or may be required in connection
with any of the transactions contemplated by this Agreement;
 
(b)        any notice or other communication from any governmental or regulatory
agency or authority in connection with the transactions contemplated by this
Agreement; and
 
(c)         any actions, suits, claims, investigations or proceedings commenced
or, to its knowledge threatened against, relating to or involving or otherwise
affecting such party that, if pending on the date of this Agreement, would have
been required to have been disclosed pursuant to Sections 3,4 and 5 (as the case
may be) or that relate to the consummation of the transactions contemplated by
this Agreement
 
8.
CONDITIONS PRECEDENT

 
8.1          Conditions to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement are
subject to the satisfaction on or before the date of Closing of the following
conditions, unless waived by the Company:
 
(a)          Representations and Warranties of ASP. The representations and
warranties of ASP and set forth herein shall be true and correct in all material
respects as of the date of this Agreement and on the date of the Closing.
 
(b)          Additional Closing Documents. The Company shall have received such
other documents and instruments as are required to be delivered pursuant to the
provisions of this Agreement or otherwise reasonably requested by the Company.
 
8.2          Conditions to Obligations of ASP. The obligations of ASP to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction on or before the date of Closing of the following conditions unless
waived by ASP:
 
(a)          Representations and Warranties of the Company. The representations
and warranties of the Company set forth herein shall be true and correct in all
material respects as of the date of this Agreement and on the date of Closing,
and ASP and shall have received a certificate signed by an executive officer of
the Company to such effect.
 
(b)          Election of Directors and Officers. Qi Jinjun shall have been
elected to the Board of Directors of the Company as well as its CEO and all of
the Company’s officers and directors shall have resigned.
                                          
                (c)          Additional Closing Documents. ASP shall have
received the following documents and instruments:  (1)  Certified resolutions of
the Company's Board of Directors (a) authorizing the execution and delivery of
this Agreement and the performance by the Company of its obligations hereunder,
(b) electing persons designated by ASP as the officers and directors of the
Company effective as of the date of Closing; (2) a current list of the Company's
stockholders certified by the Company's stock transfer agent; (3) an
indemnification agreement, in form and substance reasonably acceptable to ASP
and its counsel wherein the Control Shareholder agrees to indemnify, defend and
hold harmless each of ASP, the persons designated by ASP to receive shares of
the Company’s common stock hereunder  and the Company and any subsidiary or
affiliate thereof and each person who is now, or has been at any time prior to
the date hereof or who becomes prior to the Closing, a shareholder, officer,
director or partner of ASP, any subsidiary or affiliate thereof or an employee
of ASP, any subsidiary or affiliate thereof and their respective heirs, legal
representatives, successors and assigns (the “Dasheng Indemnified Parties”)
against all losses, claims, damages, costs, expenses (including reasonable
attorneys’ fees), liabilities or judgments or amounts that are paid in
settlement of or in connection with any threatened or actual third party claim,
action, suit, proceeding or investigation based in whole or in part on or
arising in whole or in part out of (i) any material breach of this Agreement by
the Company or any subsidiary or affiliate thereof, including but not limited to
inaccuracy or breach of any representation or warranty to be true and correct at
or before the Closing, or (ii) any willful or grossly negligent act, omission or
conduct of any officer, director or agent of the Company or any subsidiary or
affiliate thereof prior to the Closing, whether asserted or claimed prior to, at
or after, the Closing and (4) such other documents and instruments as are
required to be delivered pursuant to the provisions of this Agreement or
otherwise reasonably requested by ASP.




9.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 
The representations and warranties contained herein shall survive the Closing,
but shall expire on the first anniversary date following the date of Closing,
unless a specific claim in writing with respect to these matters shall have been
made, or any action at law or in equity shall have been commenced or filed
before such anniversary date. Any investigations made by or on behalf of any of
the parties prior to the date of Closing shall not affect any of the parties’
obligations hereunder. Completion of the transactions contemplated herein shall
not be deemed or construed to be a waiver of any right or remedy of any of the
parties.
 
10.
TERMINATION

 
10.1       Termination. This Agreement may be terminated at any time prior to
the Closing Date:
 
(a)          by mutual written consent of the Company, the Controlling
Stockholders and ASP;
 
(b)          by the Company or the Controlling Stockholders if there has been a
material breach of any representation, warranty, covenant or agreement contained
in this Agreement by ASP; or


(c)          by ASP if there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement by the Company or
the Controlling Stockholder.
 
10.2       Effect of Termination. Termination of this Agreement in accordance
with Section 11.1 may be effected by written notice from either the Company or
ASP, as appropriate, specifying the reasons for termination and shall not
subject the terminating party to any liability for any valid termination.
 
11.
MISCELLANEOUS

 
11.1       Further Assurances. From time to time, at the other party's request
and without further consideration, each of the parties will execute and deliver
to the others such documents and take such action as the other party may
reasonably request in order to consummate more effectively the transactions
contemplated hereby.
 
11.2       Payment of Fees and Expenses. If any legal action or any arbitration
or other proceeding is brought for the enforcement of this Agreement, or because
of an alleged dispute, breach, default, or misrepresentation in connection with
any of the provisions of this Agreement, the successful or prevailing party or
parties shall be entitled to recover reasonable attorneys' fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it or they may be entitled.
 
11.3       Parties in Interest. Except as otherwise expressly provided herein,
all the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the respective heirs,
beneficiaries, personal and legal representatives, successors and assigns of the
parties hereto.
 
11.4       Entire Agreement; Amendments. This Agreement, including the
Schedules, Exhibits and other documents and writings referred to herein or
delivered pursuant hereto, which form a part hereof, contains the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, warranties, covenants or undertakings other
than those expressly set forth herein or therein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to its
subject matter. This Agreement may be amended only by a written instrument duly
executed by the parties or their respective successors or assigns.
 
11.5       Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
11.6 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.


11.7       Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
11.8       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York as they are applied to
contracts executed, delivered and to be performed entirely within such state.
 
11.9       Person. For purposes of this Agreement, the term “Person” shall mean
any individual, corporation, partnership, joint venture or other business
enterprise or entity and any governmental agency, federal, state or local.
 
11.10     Notices. Any and all notices, demands or other communications required
or desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if given by personal delivery, telex,
facsimile, telegram or if deposited in the United States mail, certified or
registered, postage prepaid, return receipt requested. If such notice, demand or
other communication is given by personal delivery, telex, facsimile or telegram,
service shall be conclusively deemed made at the time of receipt. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as hereinafter set forth:
 
If to ASP:
At the address set forth below his name on the signature page of this Agreement.
     

If to the Company:
At the address set forth below its name on the signature page of this Agreement.

 
 

 
Copy to:

 
Gary B. Wolff, P.C.

 
485 Madison Avenue

 
New York, New York 10022



If to the Controlling Stockholders:
At the address set forth below their name on the signature page of this
Agreement.

 
 

Copy to:
Frank J Hariton, Esq.
     1065 Dobbs Ferry Road      White Plains, NY 10607

 
11.11
Payment of Expenses.

 
The Company and ASP shall each bear their own fees and expenses (including legal
fees) incurred incident to the preparation and carrying out of the transactions
contemplated herein.
 
12.
APPOINTMENT OF AGENT

 
The Company and the Controlling Stockholder hereby irrevocably constitute and
appoint Gary B Wolff, P.C. as their true and lawful attorney (the “Agent”) with
full right and power in their names and stead to take any and all action by and
on behalf of them necessary or desirable to consummate the transactions
contemplated by this Agreement, including without limitation, the right and
power to receive and distribute the Purchase Price upon their written
instruction.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.
 

   Max Nutrition, Inc.
a Nevada corporation
   

By: /s/ Nicholas Stone
  Name: Nicholas Stone, President   Adress: 8531 Santa Monica Blvd.   West
Hollywood, CA 90069        American Springs Pharmaceuticals, Inc.

a Delaware corporation
   

By: /s/ Huakang Zhou
  Name:  Huakang Zhou, President

Address:    18 Kimberly Court    East Hanover, NJ 07936


 
                                              

                                                                                           

     
                                                                                           

